Exhibit 10.34



Amendment to Executive Employment Agreement





This Amendment (the "Amendment") to Executive Employment Agreement is entered
into and is effective as of April 27, 2010, by and between Robert Beauchamp, an
individual (the "Executive") and BMC Software, Inc., a Delaware corporation (the
"Employer"). The Employer and Executive are each a "party" and are together
"parties" to this Amendment.



RECITALS



The Employer and Executive have entered into that certain Executive Employment
Agreement, dated November 20, 2008 (the "Employment Agreement");

For good and valuable consideration, receipt of which is hereby acknowledged by
both the Employer and Executive, the parties desire to amend the Employment
Agreement as set forth below.

AMENDMENT



1. Section 6.5(b) of the Employment Agreement shall be deleted in its entirety
and replaced with the following:

(b) Notwithstanding anything to the contrary in this Agreement, if the Executive
is a "disqualified individual" (as defined in Section 280G(c) of the Internal
Revenue Code of 1986, as amended (the "Code")), and the severance benefits
provided for in this Section 6.5, together with any other payments and benefits
which the Executive has the right to receive from the Employer and its
Affiliates (the "Aggregate Severance"), would be subject to the excise tax
imposed by Section 4999 of the Code, including any interest and penalties
imposed with respect to such excise tax (the "Excise Tax"), then the severance
benefits provided hereunder shall be either (1) reduced (but not below zero) so
that the present value of the Aggregate Severance equals the Safe Harbor Amount
(as defined below) and so that no portion of the Aggregate Severance shall be
subject to the Excise Tax, or (2) paid in full, whichever produces the better
net after-tax position to the Executive (taking into account the Excise Tax and
any other applicable taxes).



The determination as to whether any such reduction in the Aggregate Severance is
necessary shall be made initially by the Employer in good faith. If applicable,
the reduction of the amounts payable hereunder in accordance with clause (1) of
the first sentence of the preceding paragraph shall be made in the following
order and in such a manner as to maximize the value of the Aggregate Severance
paid to the Executive (i) cash severance pay that is exempt from Section 409A,
(ii) any lump sum payment intended to pay for continued medical benefits under
COBRA, (iii) any other cash severance pay, (iv) any other cash payable that is a
severance benefit other than stock appreciation rights, (v) any stock
appreciation rights, (vi) any restricted stock, and (vii) stock options. If the
Aggregate Severance is reduced in accordance with the preceding sentence and
through error or otherwise the Aggregate Severance exceeds the Safe Harbor
Amount, the Executive shall immediately repay such excess to the Employer upon
notification that an overpayment has been made.



For purposes of this Section, "Safe Harbor Amount" means an amount equal to one
dollar ($1.00) less than three (3) times the Executive's "base amount" for the
"base period," as those terms are defined under Section 280G of the Code.



2. Sections 6.5(c), (d) and (e) of the Employment Agreement shall be deleted in
their entirety.



3. The foregoing amendments to the Employment Agreement shall be effective as of
the date written above. Except as modified above, the Employment Agreement
remains in full force and effect and this Amendment may be amended or altered
only in a writing signed by the Employer and Executive.

4. This Amendment constitutes the entire agreement between the Employer and
Executive relating to the Sections of the Employment Agreement discussed above
and supersedes and replaces any prior verbal or written agreements between the
parties as to the subject matter of those provisions.

 

IN WITNESS WHEREOF, Executive and the Employer have executed this Amendment as
of the date first above written.

 

EXECUTIVE

/s/ ROBERT BEAUCHAMP

___________________________________

Robert Beauchamp

BMC SOFTWARE, INC.

By: /s/ HOLLIE S. CASTRO

Its: SVP, Administration

 